Name: Commission Regulation (EEC) No 3816/86 of 15 December 1986 partially suspending customs duties until 31 December 1987 on table olives imported from Spain into the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: taxation;  plant product;  Europe
 Date Published: nan

 16. 12. 86 Official Journal of the European Communities No L 355/21 COMMISSION REGULATION (EEC) No 3816/86 of 15 December 1986 partially suspending customs duties until 31 December 1987 on table olives imported from Spain into the Community as constituted on 31 December 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 75 point 4 thereof, Whereas, as a result of changes in tax arrangements following accession and of the temporary authorization to grant export refunds on table olives enjoyed by one Member State, Spanish table olive producers are having difficulty in disposing of their production by exportation ; Whereas table olives imported into the Community as constituted on 31 December 1985 from certain third countries are exempted from customs duty ; whereas, to remedy the situation, the customs duties on table olives from Spain should be partially suspended for a limited period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The customs duties, pursuant to Article 75 ( 1 ) of the Act of Accession, on imports of the following products from Spain into the Community as constituted on 31 December 1985 shall be reduced by 50 % until 31 December 1987 : CCT heading No Description 07.01 Vegetables, fresh or chilled : N. Olives : I. For uses other than the production of oil (a) 07.02 Vegetables (whether or not cooked), preserved by freezing : A. Olives 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : A. Olives : I. For uses other than the production of on (a) 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared : ex B. Other :  Olives No L 355/22 Official Journal of the European Communities 16. 12. 86 CCT heading No Description 20.01 Vegetables or fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard : ex C. Other :  Olives 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : F. Capers and olives :  Olives (a) Entry unter this subheading is subject to conditions to be determined by the competent authorities : Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1986 For the Commission Frans ANDRIESSEN Vice-President